Citation Nr: 1212389	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO). 

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU will be address in the remand portion of the decision below and it is remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level IV or Level V for his right ear and Level VI for his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2011 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the April 2011 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Further, in April 2011, the Veteran indicated that he did not have any additional relevant evidence to submit in support of his claim.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to his increased rating claim, the Veteran underwent adequate a VA audiological examination in April 2011 in order to ascertain the severity of his service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file, treatment records, and administered a thorough examination, all of which allowed for fully-informed evaluation of the claimed disability.  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The April 2011 VA examination did not include a discussion of the function effects of the Veteran's service-connected bilateral hearing loss.  The examiner noted that the Veteran was not employed and that the impact on occupational activities was "hearing difficulty."  If the VA examination was deficient in terms of the functional effects of the Veteran's bilateral hearing loss, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  To date, the Veteran has not advanced an argument either that the April 2011 audiological examination was deficient in any respect or that he was prejudiced thereby.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from May 1942 to November 1945.  In February 2011, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected bilateral hearing loss.  After the Veteran's claim was denied in May 2011, he perfected an appeal.  This claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The severity of hearing loss is determined by comparing audiometric test results with the specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

In April 2011, the Veteran underwent a VA audiological examination.  The results of puretone thresholds testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
75
LEFT
65
65
70
75
80

The examiner determined that the Veteran's average right ear puretone threshold was 67.5 decibels, and his average left hear puretone threshold was 72.5 decibels.  The Veteran's tympanometry was within normal limits, bilaterally.  Using the Maryland CNC word list, the Veteran's right ear speech discrimination score was 76 percent; he scored 68 percent on his left ear.  These scores were characterized as "fair," and "poor," respectively.  The diagnosis was moderately severe to severe sensorineural hearing loss, bilaterally.

In September 2011, the Veteran submitted a statement wherein he asserted that there was a difference between hearing and understanding what he heard.  He reported that he heard "a lot of things," but that he only understood about 25 percent of what people said.  He also stated that, in a crowd, his percentage of understanding dropped to 5 and that was only if the person was looking at him while speaking.  

Applying the April 2011 results to the Rating Schedule revealed numeric designations of Level IV for his right ear, and Level VI for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 20 percent rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's April 2011 test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in both ears.  As such, the Veteran's right and left ears will be evaluated separately using Table VIA.  See 38 C.F.R. § 4.86.   Apply the April 2011 results to Table VIA revealed numeric designations of Level V for the Veteran's right ear, and Level VI for his left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 20 percent rating for bilateral hearing loss.

Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 70 decibels or more at 2000 Hertz, bilaterally, the evidence did not show puretone thresholds less than 30 decibels at 1000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, a rating in excess of 20 percent for bilateral hearing loss is not warranted. 

In making this determination, the Board acknowledges the presence of February and August 2011 VA treatment reports wherein the severity of the Veteran's bilateral hearing loss was assessed.  However, because the February and August assessments demonstrated that the examiner used the "W22-CD" word list during speech recognition testing instead of the Maryland CNC word list, the Board was unable to utilize the findings to determine the appropriate rating to be assigned to the Veteran's service-connected bilateral hearing loss.  Although the Rating Schedule provides a table to determine the appropriate rating based only on puretone thresholds averages, this method can only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85 (a), (c), Table VIA.  Given that the February and August 2011 audiologists did not so certify, the findings from those assessments cannot be considered with respect to the Veteran's claim at issue herein.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

The Veteran's bilateral hearing loss was characterized as moderately severe to severe, bilaterally.  When applying the April 2011 VA examination results to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations of Level IV or Level V for his right ear and Level VI for his left ear.  During the pendency of this appeal, the Veteran asserted that there was a difference between hearing and understanding.  He essentially stated that he was able to hear, but complained of an inability to understand what people were saying, especially in crowds.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Ratings in excess of 20 percent are provided for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for chondromalacia, left knee.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for bilateral hearing loss, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


